DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges applicant’s amendments to claims 1, 3, 6, 8, 9, 18, 19, 21, and 23-37 and the cancellation of claims 2, 4, 5, 7, 10-12, 14-17, 20, and 22 filed December 1, 2021.
Claim Objections
Claims 1, 3, 6, 8, 9, 26, 30-33, and 36 are objected to because of the following informalities:  
In regards to claim 1, lines 2 and 3, the phrase “the actuation device comprising” should be changed to “the combination comprising,” in lines 13 and 14, the phrase “a locking position” should be changed to “the locking position,” and lines 20-22 should read as follows: “wherein the first actuation part comprises a tappet and the second actuation part comprises a bolt, the tappet tapering to a surface of a cylindrical portion of the bolt when the tappet is engaged with the bolt during the engagement of the first actuation part with the second actuation part, and the surface of the bolt having a diameter smaller than a diameter of a body of the bolt.”
In regards to claim 3, lines 1-3 after the preamble should read as follows: “wherein on an outer circumference of the tappet, the locking reception is provided, and wherein the second actuation,” and in line 4, the word “further” should be inserted before the word “comprises.”
In regards to claim 6, line 1, the claim should depend from claim 1, in lines 2 and 3, the phrase “the bolt is mounted axially moveable in the housing” should be changed to “the bolt is mounted for axial movement in the housing” to make the language clearer, and in line 6, the word “tension” should be changed to “pretension.”
In regards to claim 8, the claim should read as follows after the preamble: “wherein the tappet is surrounded by a bellows on its outer circumference.”
In regards to claim 9, line 2, the word “sealing” should be changed to “bellows.”
In regards to claim 26, line 12, the phrase “the first or sub-assembly” should be changed to “the first actuation sub-assembly,” and lines 25-27 should read as follows: “wherein the first actuation sub-assembly comprises a tappet and the second actuation sub-assembly comprises a bolt, the tappet tapering to a surface of a cylindrical portion of the bolt when the tappet is engaged with the bolt during the engagement of the first actuation sub-assembly with the second actuation sub-assembly, and the surface of the bolt having a diameter smaller than a diameter of a body of the bolt.”
In regards to claim 30, line 4, the phrase “the spring pretention” should be changed to “the spring pretension.”
In regards to claim 31, lines 6 and 7, the phrase “and a flap locking device” should be changed to “a second actuation sub-assembly; and a flap locking device,” and lines 11-13 should read as follows: “wherein the first actuation sub-assembly comprises a tappet and the second actuation sub-
In regards to claim 32, line 1, the phrase “further comprising” should be changed to “wherein,” and in line 5, the phrase “a second actuation sub-assembly fastened” should be changed to “the second actuation sub-assembly is fastened.”
In regards to claim 33, line 4, the phrase “by moving least one component” should be changed to “moving at least one component.”
In regards to claim 36, lines 2 and 3, the phrase “the first and the second actuation parts” should be changed to “the first and second actuation sub-assemblies” since claim 36 depends from claim 26.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 9, 13, 18, 19, 21, and 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
In regards to claim 1, lines 2 and 3, it is unclear how the body of the claim is drawn to the actuation device alone, when the claim has been amended to be drawn to the combination of the actuation device and the flap, with the flap including the first actuation part.  The claim will be examined as reciting that the combination comprises the recited components of the body of the claim.  See claim objection above.
In regards to claim 1, lines 20-22
In regards to claim 3, lines 1 and 2, it is unclear how the phrase “the first actuation part comprises the tappet” further limits claim 1 based on the amendments to claim 1 at lines 20-22.  See claim objection above.
In regards to claim 6, the claim depends from canceled claim 5.  For examination purposes, the claim will be examined as depending from claim 1.  See claim objection above.
In regards to claim 8, the relationship between the “sealing” and the “bellows” is unclear from the claim language.  It is understood from the specification that the “sealing” and the “bellows” are equivalent, and will be examined as such.  See objections to claims 8 and 9 above.
In regards to claim 26, lines 25-27, it is unclear how the bolt 30 is part of the first actuation sub-assembly along with the tappet 12.  It is understood from the specification and drawings that the bolt 30 is part of the second actuation sub-assembly in which the tappet of the first actuation sub-assembly engages, and will be examined as such.  Furthermore, the term “cylindrical” suggests a three dimensional body, and therefore, it is unclear how a surface, which is a two dimensional structure, can be three dimensional.  It is understood from the specification and drawings that the end of the tappet tapers to a surface 72 internal to a cylindrical portion at the top of the bolt (see Figures 2 and 3b) when the tappet is engaged with the bolt, and will be examined as such.  Without the engagement of the tappet with the bolt when the first actuation sub-assembly is engaged with the second actuation sub-assembly being recited, the tappet is not located relative to the bolt such that it tapers to a surface of a cylindrical portion of the bolt.  Also, the claim has not set forth a diameter of the body of the bolt, such that 
In regards to claim 31, lines 25-27, it is unclear how the bolt 30 is part of the first actuation sub-assembly along with the tappet 12.  It is understood from the specification and drawings that the bolt 30 is part of a second actuation sub-assembly in which the tappet of the first actuation sub-assembly engages, and will be examined as such.  Furthermore, the term “cylindrical” suggests a three dimensional body, and therefore, it is unclear how a surface, which is a two dimensional structure, can be three dimensional.  It is understood from the specification and drawings that the end of the tappet tapers to a surface 72 internal to a cylindrical portion at the top of the bolt (see Figures 2 and 3b) when the tappet is engaged with the bolt, and will be examined as such.  Without the engagement of the tappet with the bolt when the first actuation sub-assembly is engaged with the second actuation sub-assembly being recited, the tappet is not located relative to the bolt such that it tapers to a surface of a cylindrical portion of the bolt.  Also, the claim has not set forth a diameter of the body of the bolt, such that the diameter of the surface of the cylindrical portion of the bolt is smaller.  The claim has been examined with the language set forth in the claim objection above.  See also objections to claim 32 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3, 6, 13, 21, 23, and 26-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gramss et al. (US-7377559).
In regards to claim 1, Gramss et al. discloses an actuation device in combination with a flap (flap not shown Col. 4, lines 29 and 30) moveably mounted on a component 10 for movement between a dosed position and an opened position, the combination comprising: a first actuation part 18, 20, 22, 24 and a second actuation part (components in Figure 5 that cooperate with the first actuation part and the portion of component 10 in which these components are housed), wherein the first actuation part is to be fastened on the flap and is moved together with the flap when the flap is moved between the closed position and the opened position (Col. 3, lines 57-59), and wherein the second actuation part is to be fastened on the component (Figure 1), locking means comprising a locking reception 22 provided on the first actuation part and a locking element 26 provided on the second actuation part, wherein the actuation device is configured such that the locking element, when in a locking position (Figure 1), is enabled to engage in the locking reception, whereby the locking element holds an engagement of the first actuation part with the second actuation part against a spring pretension (pretension of spring 44) in the locking position on the second actuation part, and an unlocking device, wherein the unlocking device comprises an actuator 66, which can be actuated from a place distant from the first and second actuation parts such that the locking element is retracted from the locking reception (retracted from the locking reception when the engagement of component 74 with component 54 is released, such that the spring 44 forces the first and second actuation subassemblies upward in Figure 6 to the state in Figure 2), whereby the first actuation part, driven by 

    PNG
    media_image1.png
    608
    505
    media_image1.png
    Greyscale

In regards to claim 3, Gramss et al. discloses that on an outer circumference of the tappet, the locking reception is provided (Figure 6) and wherein the second actuation part comprises a housing (portion of component 10 in which the mechanical elements are located and the lid covering the portion of component 10, Col. 4, lines 20and 21) in which the locking element is moveably mounted, wherein the tappet enters the housing through an entrance opening (inherent opening into which the tappet is received, Figure 5) upon movement of the flap from its opened position into its closed position, whereby the locking element engages with the locking reception so as to hold the engagement of the first actuation part with the second actuation part (holds along with component 74 engaging component 54).
17.	In regards to claim 6, Gramss et al. discloses that the bolt is mounted for axial movement in the housing, wherein the bolt is pretensioned by spring means 44 in the direction of the entrance opening of the housing, wherein the tappet presses the bolt against the spring means during the engagement of the first actuation part with the second actuation part, thereby producing the spring pretension.
18.	 In regards to claim 13, Gramss et al. discloses that a rotational axis (axis around which pinion 86 rotates, Figure 6) of the electric motor is arranged parallel to the movement of the first actuation part into engagement with the second actuation part as the flap is moved from its opened position into its closed position (Figure 6).
19.	In regards claim 21, Gramss et al. discloses that the first actuation part can be fastened on the flap by a locking connection (the first actuation part is capable of being fastened to the flap by a locking connection, Col. 3, lines 57-59).
In regards to claim 23, Gramss et al. discloses that the component on which the flap is moveably mounted is a housing of an automobile (Col. 2, line 1).
21.	In regards to claims 26-28, Gramss et al. discloses an assembly, comprising: a flap (flap not shown Col. 4, lines 29 and 30) and a component 10; a first actuation sub-assembly 18, 20, 22, 24, wherein the first actuation sub-assembly is configured to be fastened on the flap such that the first actuation sub-assembly is moved together with the flap when the flap is moved between a closed position and an opened position (Col. 3, lines 57-59); and a second actuation sub-assembly (components in Figure 5 that cooperate with the first actuation part and the portion of component 10 in which these components are housed), the second actuation part is configured to be fastened on the component, the flap moves towards and away from the component between the closed and opened positions (Figure 1) such that the flap closes over the component and opens over the component; means for locking, the means for locking including a locking reception 22 provided on the first actuation sub-assembly and a locking element 26 provided on the second actuation sub-assembly, wherein the locking element, when in a locking position (Figure 1), engages in the locking reception upon movement of the first actuation sub-assembly into engagement with the second actuation sub-assembly as the flap is moved from its opened position into its closed position, whereby the locking element holds an engagement of the first actuation sub-assembly with the second actuation sub-assembly against a spring pretension (pretension of spring 44, and holds the engagement along with the engagement of component 74 with component 54), and a remote unlocking device, wherein the remote unlocking device comprises drive means 66, which can be actuated from a place distant from the first and 41), wherein the first actuation sub-assembly comprises a tappet (components 18, 20, 22, and 24 forming a tappet) and the second actuation sub-assembly comprises a bolt 40, 42, 46, 48, the tappet tapering to a surface (top surface of portion 48 that contacts end of tapered portion 20 of the tappet, Figure 3) of a cylindrical portion 48 of the bolt (portion 48 considered as cylindrical because it is conical, and a cone is a tapered cylinder) when the tappet is engaged with the bolt during the engagement of the first actuation sub-assembly with the second actuation sub-assembly, and the surface of the bolt having a diameter (see Figure 3 on Page 9 of the current Office Action) smaller than a diameter of a body 40 of the bolt (see Figure 3 on Page 9 of the current Office Action).
22.	In regards to claim 29, Gramss et al. discloses that the first actuation sub-assembly is fastened to the flap and the second actuation sub-assembly is fastened to the component, and the spring pretension applies a force to the first actuation sub-assembly when the flap is in its closed position, and the force is resisted by the locking element when the locking element is in the locking position (the locking element resisting the force of the spring to push the first and second actuation sub-assemblies in an upward direction in Figures 3 and 6).
In regards to claim 30, Gramss et al. discloses that the spring pretension is generated by the first actuation sub-assembly acting upon a spring 44 separate from the first actuation sub-assembly due to closure of the flap to its closed position (Figure 2).
24.	In regards to claim 31, Gramss et al. discloses an apparatus comprising: a flap (flap not shown Col. 4, lines 29 and 30); an assembly 10 supporting the flap; a first actuation sub-assembly 18, 20, 22, 24, wherein the first actuation sub-assembly is fastened on the flap such that the first actuation sub-assembly is moved together with the flap when the flap is moved between a closed position to an at least partially opened position (Col. 3, lines 57-59); a second actuation sub-assembly (components in Figure 5 that cooperate with the first actuation part and the portion of component 10 in which these components are housed); and a flap locking device (Figure 6), wherein at least a portion 16, 40 of the apparatus is configured to move the flap from the closed position to the at least partially opened position upon the flap locking device being actuated to an unlocked state (Col. 4, line 29 – Col. 5, line 41), wherein the first actuation sub-assembly comprises a tappet (components 18, 20, 22, and 24 forming a tappet) and the second actuation sub-assembly comprises a bolt 40, 42, 46, 48, the tappet tapering to a surface (top surface of portion 48 that contacts end of tapered portion 20 of the tappet, Figure 3) of a cylindrical portion 48 of the bolt (portion 48 considered as cylindrical because it is conical, and a cone is a tapered cylinder) when the tappet is engaged with the bolt during an engagement of the first actuation sub-assembly with the second actuation sub-assembly, the surface of the bolt having a diameter (see Figure 3 on Page 9 of the current Office Action) smaller than a diameter of a body 40 of the bolt (see Figure 3 on Page 9 of the current Office Action).
In regards to claim 32, Gramss et al. discloses that the second actuation sub-assembly is fastened to the assembly supporting the flap, wherein the first actuation sub-assembly disengages from the second actuation sub-assembly and moves together with the flap to the at least partially opened position as a result of a combined operation of the first actuation sub-assembly and the second actuation sub-assembly (operation of at least portion 26 and 72 of the second actuation sub-assembly to release the first actuation sub-assembly such that the first actuation sub-assembly is moved or operated upwards in Figure 6 out of engagement with the second actuation sub-assembly, creating the combined operation).
26.	In regards to claim 33, Gramss et al. discloses a motor 66, wherein the motor, when operated, places the flap locking device in the unlocked state by moving at least one component 72 of the flap locking device.
27.	In regards to claim 34, Gramss et al. discloses an actuator 66, wherein the actuator is configured to generate mechanical energy directed in a first direction (rotation of component 76, Figure 6), wherein the apparatus is configured such that the mechanical energy directed in the first direction moves a component 72 of the flap locking device in a second direction (moves component 72 in a direction away from first actuation sub-assembly 16 to the position in Figure 6) to place the flap locking device in the unlocked state, thereby unlocking the flap, and at least permits the component to move in a third direction (direction of movement of component 72 towards the first actuation sub-assembly 16 in Figure 6) opposite to the second direction so as to least enable a relocking of the flap (relocking of flap by a re-engagement of component 72 with the first actuation sub-assembly 16).
In regards to claim 35, Gramss et al. discloses that the actuator is a rotational motor (Figure 6), and the first direction is a rotational direction; and the apparatus is an automobile (Col. 2, line 1).
29.	In regards to claim 36, Gramss et al. discloses that the assembly is configured such that when the locking element is engaged in the locking reception, substantially no axial movement between the first and second actuation sub-assemblies is possible (no movement along an axis running through the center of the first actuation sub-assembly and along its length, Figure 2 because of the engagement of the locking element with the locking reception).
30.	In regards to claim 37, Gramss et al. discloses the apparatus is configured to prevent movement of the flap from the closed position to the at least partially opened position when the flap locking device is in a locked state (state in which component 72 is engaged with component 54, Col. 4, line 29 – Col. 5, line 41) even in the event of a force applied to the flap that would otherwise move the flap (the engagement of component 72 with component 54 prevents movement of the flap upwards in Figure 6 even if a force is applied to the flap in an upwards direction in Figure 6).
Claim Rejections - 35 USC § 103
31.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramss et al. (US-7377559) in view of Jeavons et al. (GB 2149447).  Gramss et al. discloses the actuation device as applied to claims 1 and 3 above, but fails to disclose that the tappet is surrounded by a bellows, with the tappet being mounted on the bellows elastically in an axial direction.  Jeavons et al. teaches a tappet 17 surrounded by a bellows 50 on its outer circumference (the outer circumference of the tappet is surrounded by the sealing, Figure 2, with the sealing 50 considered as a bellows because, per its cross-hatching in Figure 2, the sealing 50 is made of an elastic material which is capable of being flexed and capable of expanding when fitted onto the tappet during assembly), with the tappet being elastically mounted on the bellows in an axial direction (mounted by the cooperating shapes of the tappet and the opening in the bellows, Figure 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a bellows around the tappet so as to prevent water or dirt from entering the second actuation part.  
33.	Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramss et al. (US-7377559) in view of Kitamura (US Pub. No. 2011/0241360).  Gramss et al. discloses the locking device as applied to claim 1, but fails to disclose that the drive means comprise a manually operatable actuation cable. Kitamura teaches a locking element 6 that is movable by an electric motor 3 or by a manually operatable actuation cable 7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a manually operatable actuation cable in order to allow operation of the device in the event that component 72 is not actuatable by the electric motor.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gramss et al. (US-7377559) in view of Meriläinen et al. (US-51 99288).  Gramss et al. discloses the locking device as applied to claim 1, but fails to disclose at least one sensor device which detects the position of the locking element.  Meriläinen et al. teaches at least one sensor device or hall sensor device 38 that detects the position of a movable locking component 5 (Col. 5, lines 38-42).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include at least one sensor device to detect the position of the locking element so as to enhance the ability of a user to monitor the components of the device.
Response to Arguments
35.	In light of applicant’s amendments to the claims, the rejections under 35 U.S.C. 102 and 103 with Jeavons et al. (GB 2149447) set forth in the previous Office Action are withdrawn.
36.	Applicant’s amendments to the claims prompted a new interpretation of the Gramss et al. (US-7377559) is set forth in the rejections above.  Furthermore, applicant’s amendments to the claims prompted new rejections of claims 8, 9, 24, and 25 under 35 U.S.C. 103 with Gramss et al. (US-7377559) in view of Jeavons et al. (GB 2149447).  Applicant is referred to the new interpretation of the Gramss et al. reference set forth in the rejections above.
37.	In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112, second paragraph, set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to the claims, new rejections under 35 U.S.C. 112, second paragraph, and corresponding claim objections are set forth above.
Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
39.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 3, 2022